DETAILED ACTION
This office action is a response to a communication made on 02/11/2021.
Claims 1, 6, 8, 12, 17, and 20 are currently amended.
Claims 1-20 are pending for this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remark on page 7-8, filed 02/11/2021, with respect to the rejection(s) of claim(s) 1 under 103 have been considered and regarding the amended feature of “wherein removal of the first flow entry causes packets received by the switch from the service node to match the second flow entry” are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Joshi et al. (US 2017/0041209) in view of OPEN NETWORKING FOUNDATION, "OpenFlow Switch Specification," Version 1.5.1 (Protocol version 0x06), ONF TS-025, March 26, 2015, pp. 1-283.


Double Patenting
Applicant’s amendment, filed 02/11/2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of double patenting has been withdrawn. 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-12, and 15-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US 2017/0041209), hereinafter “Joshi” in view of OPEN NETWORKING FOUNDATION, "OpenFlow Switch Specification," Version 1.5.1 (Protocol version 0x06), ONF TS-025, March 26, 2015, pp. 1-283, hereinafter “ONF”. ONF cited in applicant IDS filed 11/26/2019.

With respect to claim 1, Joshi discloses a method implemented by a switch in a software defined networking (SDN) network to monitor a service node communicatively coupled to the switch, the method comprising: 
generating, in an SDN packet processing pipeline of the switch (¶0097, i.e. the higher priority one (priority=0 in this example) is the generation of the entity)) , a first flow entry that matches packets received from the service node ((¶0097, i.e. the higher priority one (priority=0 in this example) is the generation of the entity, and wherein the matching packets are received path monitoring packets);
generating, in the SDN packet processing pipeline of the switch (¶0097, i.e. the higher priority one (priority=0 in this example) is the generation of the entity), a second flow entry that matches packet received from the service node (¶0097, i.e. the lower priority flow table entry (priority=1 in this example) is generating second entity… matches to the specific path monitoring packets), wherein the second flow entry has a priority that is lower than a priority of the first flow entry (¶0097, i.e. When the higher priority flow table entry expires, the lower priority flow table entry (priority=1 in this example) matches to the specific path monitoring packets), wherein the SDN packet processing pipeline of the 
removing the first flow entry (¶0132, i.e. the expiration of the flow table entry triggers a flow table entry removal notification to the SDN controller) and transmitting a flow removed message to the SDN controller in response to a determination that the first flow entry has timed out (¶0097, i.e. The two flow table entries have different priorities, and the higher priority one (priority=0 in this example) has a timeout value equal to a failure detection interval and its associated action is to drop the packet, ¶0132, i.e. If the packet is not received within the timeout interval, the network device notifies the SDN controller of the failure at reference 812. In one embodiment, the failure is notified to the SDN controller by the expiration of a matching, higher priority flow table entry for monitoring the path, as the expiration of the flow table entry triggers a flow table entry removal notification to the SDN controller ), wherein removal of the first flow entry causes packets received by the switch from the service node to match the second flow entry (¶0097, i.e. When the higher priority flow table entry expires, the lower priority flow table entry (priority=1 in this example) matches to the specific path monitoring packets, ¶0112, i.e. Both flow table entries are to match a packet to monitor a path for a service between this network device (a destination network device) and another network device (a source network device) ).

However, Joshi remain silent on maintaining a statistic associated with the second flow entry, transmitting a statistics trigger event message to the SDN controller in response to a determination that the statistic associated with the second flow entry exceeds a threshold value.


transmitting a statistics trigger event message to the SDN controller in response to a determination that the statistic associated with the second flow entry exceeds a threshold value (page 92. II. 29-35, i.e. the thresholds is a list of statistic field thresholds. When one of the statistic field values of the flow entry crosses its threshold a stat trigger event is sent to the controller, and when a stat trigger event must be sent to the controller, the switch must add a flow stats entry with reason OFPFSR_STAT_TRIGGER in a flow stats multipart message (see 7.3.5.3), and that message must be sent to the controller).

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Joshi’s system with transmitting a statistics trigger event message to the SDN controller in response to a determination that the statistic associated with the second flow entry exceeds a threshold value of ONF, in order to manage a switch from a remote OpenFlow controller and when a flow entry crosses its threshold, a message must be generated, and and when a flow entry deleted, matches the additional flow entries of the pipeline (ONF).

For claim 12, it is an apparatus claim corresponding to the method of claim 1. Therefore claim 12 is rejected under the same ground as claim 1. 

For claim 17, it is a non-transitory machine readable medium claim corresponding to the method of claim 1. Therefore claim 17 is rejected under the same ground as claim 1. 


receiving an instruction from the SDN controller to regenerate the first flow entry after transmitting the statistics trigger event message to the SDN controller (Joshi, ¶0054, i.e. Instructions 206: To modify the action set or pipeline processing, ¶0105, i.e. the path is restored from failure, i.e., the tunnel may pass through the repeatedly transmitted packet at closely spaced interval (e.g., 3.3 ms) to the destination network element 134. At task box 3, the received packet matches a flow table entry that is lower priority than the one deleted in FIG. 4B, ¶0121, i.e. the source network element may repetitively sends out the packet to the tunnel, so that the single initial control packet may trigger the packet recirculation and continuously monitor the tunnel, ONF, page 26, II. 11-12, i.e. Generate (i.e. regenerate) an event to the controller if some of the flow statistics cross one of the stat threshold values); and 
regenerating the first flow entry according to the instruction received from the SDN controller (Joshi, ¶0054, i.e. Instructions 206: To modify the action set or pipeline processing, ¶0105, i.e. the path is restored from failure, i.e., the tunnel may pass through the repeatedly transmitted packet at closely spaced interval (e.g., 3.3 ms) to the destination network element 134. At task box 3, the received packet matches a flow table entry that is lower priority than the one deleted in FIG. 4B, ¶0121, i.e. the source network element may repetitively sends out the packet to the tunnel, so that the single initial control packet may trigger the packet recirculation and continuously monitor the tunnel, ONF, page 26, II. 11-12, i.e. Generate (i.e. regenerate) an event to the controller if some of the flow statistics cross one of the stat threshold values)

With respect to claims 5, 16 and 19, Joshi in view of ONF discloses the method of claim 1, wherein the statistic associated with the second flow entry is a packet count of packets that matched 

With respect to claims 6 and 20, Joshi in view of ONF discloses the method of claim 1, further comprising: generating, in the SDN packet processing pipeline of the switch (Joshi, ¶0044), a third flow entry that matches explicit service node monitoring packets received from the service node (Joshi, ¶0061, i.e. only some flow table entries may be needed, and these flow table entries (1) are to be associated with corresponding end points of paths (associated with monitored services), ¶0097, i.e. The flow table 1 contains two flow table entries that match to the same match field values, which are to match the values for specific path monitoring packets) , wherein the third flow entry has a priority that is higher than the priority of the second flow entry (Joshi, ¶0097, i.e. The two flow table entries have different priorities, see ¶0132-¶0133).

With respect to claim 7, Joshi in view of ONF discloses the method of claim 1, wherein the first flow entry and the second flow entry include an instruction to direct matching packets to a service node traffic processing pipeline (Joshi, ¶0054, i.e. Flow table entry 201 contains: Match fields 202: To match against packets. These comprise the ingress port and packet headers, and optionally metadata specified by a previous table. Priority 203: Matching precedence of a flow entry. Counters 204: Updated when packets are matched. Instructions 206: To modify the action set or pipeline processing).



With respect to claim 9, Joshi in view of ONF discloses the method of claim 1, wherein the first flow entry includes an indication of an idle timeout value (Joshi, ¶0054, i.e. Timeouts 207: Maximum amount of time or idle time before flow is expired by the network element, ¶0088, i.e. The timeout value may be set to be a predetermined value, ¶0097, i.e. Since the higher priority flow table entry has the timeout value, it will expire and gets deleted if there is no match during the failure detection interval).

With respect to claim 10, Joshi in view of ONF discloses the method of claim 1, wherein the second flow entry includes an indication of the threshold value for the statistic (ONF, page-26, II. 11-12, i.e. Generate an event to the controller if some of the flow statistics cross one of the stat threshold values).

With respect to claim 11, Joshi in view of ONF discloses the method of claim 10, wherein the second flow entry includes an indication that the statistics trigger event message is to be transmitted to the SDN controller when the statistic associated with the second flow entry exceeds a multiple of the threshold value (ONF, Page-92, II. 30-36, i.e. The thresholds is a list of statistic field thresholds. When one of the statistic field values of the flow entry crosses its threshold a stat trigger event is sent to the controller and when a stat trigger event must be sent to the controller, the switch must add a flow stats .


Claims 2-3 and 13-14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi in view of ONF, and in further view of Porras et al. (US 2014/0317684), hereinafter “Porras”.

With respect to claims 2 and 13, Joshi in view of ONF discloses the method of claim 1, however, Joshi in view of ONF remain silent on wherein transmitting the flow removed message to the SDN controller causes the SDN controller to start explicit service node monitoring, wherein the explicit service node monitoring involves injecting explicit service node monitoring traffic into a data plane of the SDN network.

Porras discloses wherein transmitting the flow removed message to the SDN controller causes the SDN controller to start explicit service node monitoring (¶0037, i.e. the packet disposition directives 106 may conform to or extend a software-defined network protocol implemented by the network flow controller 120. For example, in some embodiments, the packet disposition directives 106 may be OpenFlow messages. In some embodiments, the packet disposition directives 106 may directly correspond to flow rules that can be directly instantiated at the network switches 132, 134, 136, ¶0053, i.e. a switch 130 may delete a flow rule based on the expiration of a defined amount of time (e.g., a “timeout”) and send a message signaling the deletion to the switch state change detection module 184 ¶0066, i.e. the security actuator 102 monitors for trigger packets 116 received from the data plane of the dynamically programmable computer network 100. Those trigger packets 116 may be generated in response to one or more trigger rules that have been installed on the network), wherein the explicit 

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of invention to modify Joshi’s in view of ONF’s system  with monitoring involves injecting explicit service node monitoring traffic into a data plane of the SDN network of Porras, in order to monitor network communications to and from the switches and determine whether a corresponding flow policy directive thus allowing real-time or near-real time monitoring of network flow rules in an efficient manner (Porras).

With respect to claims 3 and 14, Joshi in view of ONF, and further in view of Porras discloses the method of claim 2, wherein transmitting the statistics trigger event message to the SDN controller causes the SDN controller to stop explicit service node monitoring (ONF, page-158, II. 15-16, i.e. The flow monitoring pause (i.e. stop explicit service node monitoring) mechanism disables flow updates when the number of queued flow updates reaches a limit (i.e. transmitting the statistics trigger event message to the SDN controller), and enables the switch and controller to recover gracefully, i.e.   Page-92, II. 30-36, i.e. The thresholds is a list of statistic field thresholds. When one of the statistic field values . 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MAHMUD whose telephone number is (571)270-0385.  The examiner can normally be reached on Mon-Fri 8.00-5.00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MAHMUD/Examiner, Art Unit 2458                                                                                                                                                                                                        

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458